UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:12-CR-101-T-17TBM

WALTER McKINLEY SHEARD.

ORDER
This cause is before the Court on:
Dkt. 74 Motion for Retroactive Application of Sentencing
Guidelines Pursuant to Amendment 782
Dkt. 814 Amendment 782 Memorandum
Dkt. 89 Notice of Federal Defender

Defendant Walter McKinley Sheard, pro se, moves for a 2-level

sentence reduction pursuant to USSG Amendment 782.

Defendant Sheard entered into a Plea Agreement, pleading guilty to
Counts 1 and 3 of the Indictment. Defendant Sheard was sentenced on Counts
1 and 3 on March 15, 2013 to a term of imprisonment of 188 months on Counts 1 and 3,
concurrent; a 72-month term of supervised release on Count 1, and a 60-month
term of supervised release on Count 3, concurrent; fine waived, and a special
assessment fee of $200.00. At sentencing, Counts 2 and 4 were dismissed on

the Government’s Motion.

In the Amendment 782 Memorandum, the U.S. Probation Office notes
that Defendant Sheard was sentenced pursuant to the career offender guideline
in USSG Sec. 4B1.1 rather than the Drug Quantity Table in USSG Sec. 2D1 .1(c).

The Federal Public Defender notified Defendant Sheard that because
Defendant Sheard was sentenced under the career offender guideline, the
Federal Public Defender could not in good faith pursue relief under Amendment
782.
After consideration, the Court denies Defendant Sheard’s Motion for
Retroactive Application of Sentencing Guidelines Pursuant to Amendment 782
because Defendant Sheard was sentenced under the career offender guideline.

‘Accordingly, it is

ORDERED that pro se Defendant Walter McKinley Sheard’s Motion for
Retroactive Application of Sentencing Guidelines Pursuant to Amendment 782
is denied. (Dkt. 74).

DONE and ORDERED Chambers in Tampa, Florida on this S A
day of November, 2019.

eee Z <>
-_ = Lejiptnsa —— ZL
PPA ZEREPACIEO A
_——o ELIZABETERFASKOVACHEVICH

SS nior United States District Judge

 

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Walter McKinley Sheard

56474-018

Williamsburg Federal Correctional Institution
P.O. Box 340

Salters, SC 29590
